Citation Nr: 0530533	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  97-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Reno, 
Nevada, Department of Veterans' Affairs (VA), Regional Office 
(RO), which denied entitlement to service connection for a 
psychosis.  In September 1998, the Board remanded this case 
for additional development.  In December 1999, the RO 
confirmed and continued the denial of service connection.  
The case was again remanded for additional development in 
August 2000, followed by another remand in October 2003.  The 
case was subsequently transferred to the Los Angeles RO, 
which continued the denial of service connection in a 
Supplemental statement of the case (SSOC) in April 2005.

The Board had denied entitlement to service connection for a 
nervous disorder secondary to a brain injury in July 1972.  
In September 1998, the Board issued another decision, which 
included a remand of the claim for service connection for a 
psychosis.  It was found that the claim for service 
connection for a psychosis was separate and distinct from the 
previous claim of service connection for a nervous disorder 
secondary to a head injury.  Therefore, it was found that 
finality did not apply to the claim for service connection 
for a psychosis.


FINDING OF FACT

A psychiatric disorder, to include a psychosis, was not 
present during service or for many years thereafter and there 
is no competent evidence of a nexus between a current 
psychiatric disorder and any incident of or finding recorded 
during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13. 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for an acquired 
psychiatric disorder in March 1994.  A rating action issued 
in August 1996 denied entitlement to service connection for 
this disorder.  After that rating action was issued, the AOJ 
provided notice in October 2001 and March 2004 to the 
claimant of what information and evidence must be submitted 
to substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  These letters also 
told him to submit any evidence relevant to his claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  This case 
has been remanded on three occasions by the Board for the 
specific reason of obtaining additional treatment records 
referred to by the veteran.  These were obtained and 
associated with the claims folder.  Therefore, it is found 
that the veteran was aware of the evidence and information 
that was needed to substantiate his claim; moreover, VA 
obtained those records that were available in relationship to 
the claim.  In addition, the claim was readjudicated 
following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has made sufficient attempts to 
obtain the veteran's service medical records and any post-
service medical evidence identified by him.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran's psychiatric disorder was first 
shown many years post-service and there is no competent 
evidence that suggests a nexus between a current psychiatric 
disorder and service.  The relevant evidence of record is 
sufficient to resolve this appeal.  There is no duty to 
provide another examination or medical opinion.  Id.; see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background and analysis

The relevant evidence includes the veteran's service medical 
records, which show that he was psychiatrically normal at the 
time of his February 1946 entrance examination.  A history of 
a pre-service head injury was noted in 1937; however, the 
entrance examination did not show any complaints of any 
residuals, and none were found on objective examination.  
There were no complaints made during service of a psychiatric 
nature.  The December 1947 separation examination also noted 
that he was psychiatrically normal.

The veteran was hospitalized by VA in September 1970.  He 
described homosexual feelings, personality changes, 
difficulty in concentrating, circumferential thinking, and 
obsessive-compulsive mannerisms.  He was noted to have been 
imprisoned on more than one occasion.  The diagnosis was 
sociopathic personality and an undetermined psychiatric 
illness.  

On January 29, 1975, the veteran was seen on an outpatient 
basis by VA.  He displayed some hyperactivity.  His speech 
was circumstantial at times.  He was oriented in three 
spheres.  He lacked concentration.  His affect was 
appropriate and his thoughts were coherent with no psychotic 
symptoms.  He had partial insight and judgment.  The 
diagnosis was sociopathic personality disorder.

In January 1984, the veteran was examined by VA.  He 
described trouble concentrating, difficulty with impulse 
control, and nervous tension.  He noted that he had been in 
trouble with the law when he was a teenager, as well as after 
his service.  The mental status examination noted that he was 
somewhat unkempt.  He was oriented in three spheres; during 
the interview he was sometimes impatient but generally 
cooperative and friendly.  His affect was appropriate and his 
mood was slightly depressed with a passive death wish.  There 
were no hallucinations or delusions, and his concentration 
was good.  His memory was intact.  The impression was organic 
personality syndrome.  It was felt that this was due to 
childhood trauma and not his service.

The veteran was seen repeatedly at various VA facilities 
between the 1980's and the present.  In October 1980, he 
recounted episodes of disorientation, a loss of equilibrium, 
and headaches.  He had mild depression secondary to his 
organic symptoms.  In February 1990, he complained of 
hallucinations. He was cooperative and compliant. He 
displayed a normal range of affect; following medication and 
treatment, his condition improved.  In August 1993, he was 
diagnosed as having a schizophrenic disorder versus a 
schizotypal personality disorder.  A January 1997 notation 
referred to his past paranoid thoughts.  He tended to ramble.  
The diagnoses were rule out paranoid schizophrenia versus 
bipolar disorder.   In May 1997, he stated that he had been 
paranoid since his teen years.  There was no mania, but he 
did display some grandiose thoughts.  The diagnosis was 
paranoid schizophrenia.   In July 1998, he complained of 
feeling that things were closing in on him.  He was noted to 
have a longstanding mental problem with a diagnosis of 
schizophrenia or a bipolar disorder.  On March 18, 1999, he 
stated that he had mental problems, which he claimed had 
begun in the military.  He stated that he had tried to stab a 
superior officer and had been beaten unconscious.  There was 
no frank psychotic thought process noted during the 
interview.  His judgement and insight were intact, as was his 
memory, although the accuracy of his history was uncertain.  
His mood was euthymic with a normal range of affect.  The 
diagnosis was paranoid schizophrenia by history.

In June 2001, the veteran indicated that he did not 
understand why he was being seen in the mental health clinic.  
His speech was pressured and rapid, moving from topic to 
topic.  There were no paranoid thoughts expressed, and he was 
oriented.  He denied any auditory or visual hallucinations.  
He stated his belief that he was above average and needed to 
change nothing.  He denied feeling distracted or unable to 
concentrate.  The provisional diagnosis was bipolar disorder.  
In July 2001, he admitted that he had been diagnosed in the 
past with paranoid schizophrenia and bipolar disorder.  He 
was placed on medication and by September 2001, he was noted 
to be doing better.  He stated that his concentration was 
improved, and he displayed decreases in hypermotoric behavior 
and in the volume of his speech.  He was also not as 
grandiose.

On July 23, 2002, the veteran displayed much rambling of 
speech.  He was very difficult to redirect.  After constant 
redirection, he stated that in the evenings his mind seemed 
to have too many thoughts and he would feel overwhelmed.  The 
examiner was not sure if he was describing racing thoughts or 
pressured thinking.  He indicated that he had auditory 
hallucinations but he would not discuss them.  He was alert 
and oriented in three spheres, and his speech was verbose 
with some pressure.  He displayed no psychomotor agitation or 
retardation.  He had a clear thought disorder, with looseness 
of association and flights of ideas.  He was vague regarding 
delusions.  His mood was anxious and his affect was full.  
The diagnoses were psychotic disorder, not otherwise 
specified and paranoid schizophrenia.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for an acquired 
psychiatric disorder is not warranted.  The veteran has been 
diagnosed with an acquired psychiatric disorder, variously 
assessed as paranoid schizophrenia and a bipolar disorder.  
However, there is no indication in the record that any 
psychiatric disorder was present during service; the service 
medical records are entirely negative for any complaints of 
or treatment for a psychiatric disorder.  There is no 
competent evidence that a psychosis, such as schizophrenia, 
was present to a compensable degree within one year of his 
separation from service.  Rather, the evidence shows that 
such a disorder was not diagnosed until 1970, over 20 years 
after his discharge from service.  There s competent opinion 
that suggests a nexus between a current psychiatric disorder 
and service.  

In summary, a psychiatric disorder, to include a psychosis, 
was not present during service or for many years thereafter 
and there is no competent evidence of a nexus between a 
current psychiatric disorder and any incident of or finding 
recorded during service.  Under these circumstances, service 
connection for an acquired psychiatric is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


